Name: 93/52/EEC: Commission Decision of 21 December 1992 recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  agricultural activity;  trade policy
 Date Published: 1993-01-21

 Avis juridique important|31993D005293/52/EEC: Commission Decision of 21 December 1992 recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease Official Journal L 013 , 21/01/1993 P. 0014 - 0015 Finnish special edition: Chapter 3 Volume 48 P. 0016 Swedish special edition: Chapter 3 Volume 48 P. 0016 COMMISSION DECISION of 21 December 1992 recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease(93/52/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade on ovine and caprine animals (1), and in particular Annex A, Chapter 1.II thereof, Whereas, in the United Kingdom, Ireland, the Netherlands, Belgium, Luxembourg, the Federal Republic of Germany and certain regions in France, brucellosis (B. melitensis) has been a notifiable disease for at least five years; whereas no case has been confirmed officially there for at least five years and vaccination has been banned there for at least three years; whereas it should therefore be put on record that they comply with the conditions laid down in Annex A, Chapter 1.II (1) (b); Whereas, in addition, the Member States or regions referred to above undertake to satisfy the provisions laid down in Annex A, Chapter 1.II (2); whereas, consequently, the Member States and regions in question should be accorded officially brucellosis (B. melitensis) free status; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Member States and regions referred to respectively in Annexes I and II satisfy the conditions laid down in Directive 91/68/EEC, Annex A, Chapter 1.II (1) (b). Article 2 The Member States and regions referred to respectively in Annexes I and II are recognized as officially free of brucellosis (B. melitensis). Article 3 This Decision is addressed to the Member States. Done at Brussels, 21 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 46, 19. 2. 1991, p. 19. ANNEX I MEMBER STATE - United Kingdom, - Federal Republic of Germany, - Ireland, - Luxembourg, - Belgium, - Netherlands. ANNEX II REGIONS In France: Ain, Aisne, Allier, Ardennes, Aube, Charente, Charente-Maritime, Cher, CÃ ´te-d'Or, CÃ ´tes-d'Amor, Creuse, Dordogne, Doubs, Eure, Eure-et-Loire, FinistÃ ¨re, Ille-et-Vilaine, Indre, Indre-et-Loire, Jura, Loir-et-Cher, Loire, Loire-Atlantique, Loiret, Lot et Garonne, Maine-et-Loire, Manche, Marne, Mayenne, NiÃ ¨vre, Nord, Oise, Orne, Pas-de-Calais, RhÃ ´ne, Haute-SaÃ ´ne, SaÃ ´ne-et-Loire, Sarthe, Ville de Paris, Seine-maritime, Seine-et-Marne, Yvelines, Deux-SÃ ¨vres, VendÃ ©e, Vienne, Haute-Vienne, Yonne, Territoire de Belfort, Essonne, Hauts-de-Seine, Seine-Saint-Denis, Val-de-Marne, Val-d'Oise.